Case 2:21-cv-02016-MSN-tmp Document 9 Filed 03/22/21 Page 1 of 4                       PageID 17




                  IN THE UNITED STATES DISTRICT COURT
                FOR THE WESTERN DISTRICT OF TENNESSEE
                             WESTERN DIVISION
______________________________________________________________________________

MICHAEL K. MATTOX, SR.,

       Plaintiff,

v.                                                   Case No. 2:21-cv-02016-MSN-tmp

WESTERN MENTAL HEALTH
INSTITUTE,

      Defendant.
______________________________________________________________________________

          ORDER ADOPTING THE REPORT AND RECOMMENDATION
______________________________________________________________________________

       This cause comes before the Court on the Chief Magistrate Judge’s Report and

Recommendation, (ECF No. 7), issued on January 19, 2021. The Report recommends that

Plaintiff’s Pro Se Motion for Leave to Proceed In Forma Pauperis, (ECF No. 6), be denied. (ECF

No. 7 at PageID 11.) Plaintiff filed timely objections to the Report and Recommendation on

January 26, 2021. (ECF No. 8.) The Court ADOPTS the Report and Recommendation and

OVERRULES Plaintiff’s objections.

                                          Background

       On January 6, 2021, Plaintiff filed this pro se matter against Western Mental Health

Institute alleging that Defendant violated the 1st, 4th, 5th, 8th, 13th, and 14th amendments. (ECF

No. 1 at PageID 1.) That same day, Plaintiff also filed a Motion for Leave to Proceed In Forma

Pauperis, (ECF No. 6), as well as a Motion for Discovery. (ECF No. 2.)

       In a prior matter, this Court identified Plaintiff as a “frequent filer of patently meritless

lawsuits.” See Mattox v. All Judges Under United States of America, 2:19-cv-02542-MSN-dkv,


                                                1
Case 2:21-cv-02016-MSN-tmp Document 9 Filed 03/22/21 Page 2 of 4                         PageID 18




ECF No. 6, at 1–2 (W.D. Tenn. Oct. 11, 2019). As a consequence, this Court placed pre-filing

restrictions on Plaintiff. Id. Plaintiff must pay the full civil filing fee before commencing suit in

this district. Id.

        Relying on the Court’s prior order, the Chief Magistrate Judge issued his Report

recommending that Plaintiff’s Motion for Leave to Proceed In Forma Pauperis be denied and that

Plaintiff be required to pay the full civil filing fee before proceeding in this matter. (ECF No. 7 at

PageID 12–13.) Plaintiff timely filed his objections on January 26, 2021. (ECF No. 8.) Plaintiff

asserts that he has a meritorious case that should be allowed to proceed to trial. (Id. at PageID 14.)

He warrants that he would be able to pay the requisite fees once he is victorious. (Id.)

                                       Standard of Review

        Congress enacted 28 U.S.C. § 636 to relieve the burden on the federal judiciary by

permitting the assignment of district court duties to magistrate judges. See United States v. Curtis,

237 F.3d 598, 602 (6th Cir. 2001) (citing Gomez v. United States, 490 U.S. 858, 869–70 (1989));

see also Baker v. Peterson, 67 Fed. Appx. 308, 310 (6th Cir. 2003). For dispositive matters, “[t]he

district judge must determine de novo any part of the magistrate judge’s disposition that has been

properly objected to.” See Fed. R. Civ. P. 72(b)(3); 28 U.S.C. §636(b)(1). After reviewing the

evidence, the court is free to accept, reject, or modify the magistrate judge’s proposed findings or

recommendations. 28 U.S.C. § 636(b)(1). The district court is not required to review—under a

de novo or any other standard—those aspects of the report and recommendation to which no

objection is made. See Thomas v. Arn, 474 U.S. 140, 150 (1985). The district court should adopt

the magistrate judge’s findings and rulings to which no specific objection is filed. See id. at 151.

        Objections to any part of a Magistrate Judge’s disposition “must be clear enough to enable

the district court to discern those issues that are dispositive and contentious.” Miller v. Currie, 50



                                                  2
Case 2:21-cv-02016-MSN-tmp Document 9 Filed 03/22/21 Page 3 of 4                            PageID 19




F.3d 373, 380 (6th Cir. 1995); see also Arn, 474 U.S. at 147 (stating that the purpose of the rule is

to “focus attention on those issues . . . that are at the heart of the parties’ dispute.”). Each objection

to the Magistrate Judge’s recommendation should include how the analysis is wrong, why it was

wrong and how de novo review will obtain a different result on that particular issue. Howard v.

Sec’y of Health & Human Servs., 932 F.2d 505, 509 (6th Cir. 1991).

        A general objection, or one that merely restates the arguments previously presented and

addressed by the magistrate judge, does not sufficiently identify alleged errors in the report and

recommendation. Id. When an objection reiterates the arguments presented to the magistrate

judge, the report and recommendation should be reviewed for clear error. Verdone v. Comm’r of

Soc. Sec., No. 16-CV-14178, 2018 WL 1516918, at *2 (E.D. Mich. Mar. 28, 2018) (citing Ramirez

v. United States, 898 F. Supp. 2d 659, 663 (S.D.N.Y. 2012)); Equal Employment Opportunity

Comm’n v. Dolgencorp, LLC, 277 F. Supp. 3d 932, 965 (E.D. Tenn. 2017).

                                                Analysis

        Plaintiff objects to the Report’s recommendation on the ground that he should be able to

proceed in forma pauperis because he has a meritorious case. (ECF No. 8.) This objection misses

the point.

        As the Report notes, Plaintiff is a frequent filer of meritless lawsuits and that pre-filing

restrictions have been placed on him. 1 (ECF No. 7 at PageID 12.) Plaintiff’s objection does not

contest the validity of this pre-filing restriction; he instead asks that it be waived because he

believes he has a meritorious case. (ECF No. 8 at PageID 14.) The Court takes no position on the




         1. Since January 1, 2019, Plaintiff has commenced at least eleven (11) civil suits in this
district. See Mattox v. All Judges Under United States of America¸2:19-cv-02542-MSN-dkv,
ECF No. 5, at 8 n. 5 (W.D. Tenn. Sept. 23, 2019) (listing cases).
                                                    3
Case 2:21-cv-02016-MSN-tmp Document 9 Filed 03/22/21 Page 4 of 4                     PageID 20




merits of Plaintiff’s case at this juncture. The Court can make that determination after Plaintiff

has paid the full civil filing fee in this matter.

        Accordingly, the Court ADOPTS the Chief Magistrate Judge’s Report and

Recommendation and OVERRULES Plaintiff’s objection. Plaintiff shall pay the full civil filing

fee of $402 within fourteen (14) days of entry of this Order. Failure to do so will result in this

matter being dismissed without further notice.

        IT IS SO ORDERED, this 22nd day of March, 2021.

                                                 s/ Mark Norris
                                                 MARK S. NORRIS
                                                 UNITED STATES DISTRICT JUDGE




                                                     4
